Citation Nr: 1442978	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from December 1966 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, dated in April 2009 and October 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Issuance of a Supplemental Statement of the Case 

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, the record reflects that new records pertaining to the Veteran's hearing loss were received after this issue was last adjudicated by the AOJ in a September 2011 Statement of the Case and after the case was certified and transferred to the Board in December 2011.  Specifically, in October 2013, VA treatment records dated from December 2010 to December 2011 were obtained, and in September 2014, an  audiological Disability Benefits Questionnaire dated that same month was received.  Notably, the Veteran did not waive AOJ consideration of this evidence.  Therefore, remand is required for consideration of the additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2013).

II.  Issuance of a Statement of the Case

With regard to the Veteran's request to reopen his claim for entitlement to service connection for a respiratory disability, the record reflects that this matter was addressed by the RO in an October 2013 rating decision.  According to a review of the Veteran's claims file, the Veteran submitted a Notice of Disagreement in February 2014 indicating that he wished to appeal the October 2013 denial of his request to reopen his claim for entitlement to service connection for a respiratory disability.  In this regard, the Board notes that, in February 2014, the AOJ sent a letter to the Veteran acknowledging receipt of his NOD.  Significantly, however, to date, it does not appear that a Statement of the Case has been issued in response to the Veteran's February 2014 Notice of Disagreement.  In such cases, the Board is required to remand the claim for issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c) (2013).  Accordingly, on remand, the AOJ should issue a Statement of the Case with respect to this matter.  

III.  Treatment Records 

Finally, while on remand, the Veteran should be provided an opportunity to identify any outstanding private treatment records pertaining to his hearing loss disability and the AOJ should obtain any outstanding VA treatment records dated from December 2011, forward.  38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a statement of the case regarding the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability and advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional private treatment records pertaining to the Veteran's hearing loss not currently associated with the claims file.  If the Veteran responds, all reasonable attempts should be made to obtain such records, following the procedures set forth in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Obtain all treatment records related to the Veteran's hearing loss from the Atlanta, Georgia VAMC dated from December 2011, forward.  If such records are unavailable, the claims file should be clearly documented to that effect.

4.  Thereafter, and after undertaking any additional development deemed necessary, the Veteran's claim for entitlement to an initial compensable rating for bilateral hearing loss should be readjudicated based on the entirety of the evidence, to specifically include review of all evidence received since the September 2011 Statement of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



